 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   AYDE AZUCCERA PEREZ GUTIERREZ;                           Case No. 2:19-CV-01940-JCM-EJY
     BRENDA KARLA GABRELA REYES
 5   MEDRANO; ADRIANA TORRES; ERIKA
     SOCORRO VALLE PERALTA; SALVADOR                                        ORDER
 6   VLADIMIR JIMENEZ FLORES; and
     VIRIDIANA RAMIREZ RODRIGUEZ,
 7
                    Plaintiffs,
 8
            v.
 9
     MARISCOS EL PUERTO, INC.; LA
10   CATRINA, LLC; LA CATRINA
     ENTERTAINMENT, LLC; MANUELA
11   HERNANDEZ; JULIAN HERNANDEZ;
     HECTOR MORENO; and DANNY
12   HERNANDEZ,
13                  Defendants.
14

15          Before the Court is Plaintiffs’ Motion for Leave to Amend the Complaint to Add Additional
16   Plaintiffs (ECF No. 17), and Plaintiffs’ Supplement to their Motion for Leave to Amend (ECF No.
17   26). No response to either of Plaintiffs’ filings has been received by the Court.
18          Plaintiffs’ Complaint states a collective action under the Fair Labor Standard Act, 29 U.S.C.
19   § 216(b), for alleged violations of 29 U.S.C. § 201 et seq., as well as a class action under Fed. R.
20   Civ. P. 23 for alleged violations of Nevada law, NRS 608.016, .018, .020-.050, and 140. Plaintiffs’
21   Motion and Supplement seek to add named plaintiffs to the caption of the complaint, correct
22   typographical errors, and add clarification and references to events that allegedly occurred after the
23   filing of the initial complaint. ECF No. 17 at 6; ECF No. 26 at 2.
24          Having received no opposition to the amendment proposed, and finding no prejudice or delay
25   will arise from Plaintiffs’ proposed Amended Complaint as a scheduling order was just entered by
26   the Court on January 22, 2020 (ECF No. 22),
27

28
                                                      1
 1          IT IS HEREBY ORDERED that, Plaintiffs Motion for Leave to Amend the Complaint to

 2   Add Additional Plaintiffs (ECF No. 17), and Plaintiffs’ Supplement to their Motion for Leave to

 3   Amend (ECF No. 26) are GRANTED.

 4          IT IS FURTHER ORDERED that the Clerk of Court shall separate and electronically file

 5   Plaintiffs’ First Amended Complaint attached to ECF No. 26. Defendants’ responsive pleading shall

 6   be due in accordance with the Federal Rules of Civil Procedure.

 7          DATED: February 12, 2020

 8

 9

10
                                                 ELAYNA J. YOUCHAH
11                                               UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
